Exhibit 10.3


AMENDMENT NO. 2
TO THE
CHICAGO BRIDGE & IRON SAVINGS PLAN




Chicago Bridge & Iron Company (the "Company") maintains the Chicago Bridge &
Iron Savings Plan (the " Plan") for the benefit of certain of its eligible
employees.


The Plan has been amended from time to time and most recently was restated
effective January 1, 2016. The Company now desires to further amend the Plan as
follows:


1.    Consistent with Internal Revenue Service regulations, the Plan prohibits
the application of forfeitures to fund safe harbor matching contributions. On
January 18, 2017, the Internal Revenue Service issued proposed regulations
lifting this restriction. The proposed regulations provide that such regulations
may be relied upon prior to the date they are adopted in final form. Therefore,
effective as of January 1, 2017, the Company desires to amend the Plan to permit
the application of forfeitures to fund safe harbor matching contributions.


2.    Effective May 1, 2017, the Company desires to amend the Plan to prohibit
new investments in Company stock.


3.    Prior to May 1, 2017, the Company imposed a limitation on the amount of
Company stock that can be held by a participant in the Plan. Participants in the
Plan were inadvertently able to exceed this Company stock limitation via
participation in Advice Access, a Merrill Lynch product offered to Plan
participants. The Internal Revenue Service has issued a compliance statement
through its Voluntary Correction Program under Revenue Procedure 2013-12 to
address this issue, and the correction thereunder requires a retroactive Plan
amendment be adopted by July 19, 2017.


THEREFORE, effective as of the dates set forth below, the Plan shall be amended
as follows:


A.    Effective as of January 1, 2017, Section 4.10 of the Plan is amended by
deleting subsection (g) entirely and substituting the following:


(g)    Application of Forfeitures. Forfeitures arising pursuant to Sections
4.10(e), 5.01, 5.02(c), or 13.04 during a Plan Year shall be applied first to
restore any Forfeitures that are reinstated during the Plan Year pursuant to
Sections 4.10(f) or 13.04; second, to correct in such Plan Year any errors in
the adjustment of Participants’ Accounts pursuant to Section 6.11, third, to the
payment of expenses of administering the Plan and the Trust pursuant to Section
6.03, and fourth, toward the payment of Matching Contributions and/or Company
Contributions, as determined by the Company. Forfeitures that are applied toward
payment of Matching Contributions and/or Company Contributions shall be, as
applicable, considered to be Matching Contributions and/or Company
Contributions, shall reduce the amount of Matching Contributions and/or Company
Contributions




--------------------------------------------------------------------------------




otherwise required to be made to the Trust, and shall be allocated in accordance
with Sections 4.02(c) and/or 4.03(c).


B.    Effective as of May 1, 2017, the Plan is amended by adding the following
provision:


Notwithstanding any other Plan provision to the contrary, effective May 1, 2017,
the Company Stock Fund is frozen; no new contributions or rollovers to the Plan
may be invested in the Company Stock Fund and no amounts may be transferred from
any other Investment Fund into the Company Stock Fund.


C.    Effective as of January 1, 2016, subsection 6.08(b) of the Plan is amended
by adding the following provision:


Notwithstanding anything in the Plan to the contrary, the limitation on the
amount of Company Stock a Participant can hold shall not apply to the extent
that such limit was exceeded as a result of a Participant’s election made before
July 16, 2016 to participate in the investment advisory service called “Advice
Access” provided by Merrill Lynch, if such limit was exceeded by the Participant
overriding an Advice Access asset allocation recommendation by adding Company
Stock to the asset allocation and holding some Company Stock outside such
program.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
22nd day of June, 2017.


CHICAGO BRIDGE & IRON COMPANY:




Signature: /s/ Michael S. Taff


Print Name: Michael S. Taff


Title/Position: EVP and CFO


2